TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-17-00566-CV



                                      Ex parte City of El Paso


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
    NO. D-1-GN-17-001888, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                                            OPINION


                This appeal arises from a bond-validation proceeding brought by the City of El Paso

under Chapter 1205 of the Government Code. El Paso voters approved the issuance of the

underlying bonds to finance various “quality of life” projects, including a “multipurpose performing

arts and entertainment facility” located in downtown El Paso. The district court validated the bond

election, the bonds, and the City’s authority to use bond proceeds to finance the design and

construction of the various projects, but limited the scope of the “multipurpose performing arts and

entertainment facility” by prohibiting the City from making that facility “suitable for a sports arena.”

Based on our conclusion that the plain language of the ordinance does not prohibit sports uses, we

will reverse and render in part and affirm in part.


                                            Background

                In 2012, the City of El Paso adopted an ordinance ordering an election on, among

matters, a proposed bond issue for various “quality of life” projects, including—
     MUSEUM, CULTURAL, PERFORMING ARTS, AND LIBRARY FACILITIES
                           PROPOSITION

               “SHALL the City Council of the City of El Paso, Texas, be authorized to
       issue general obligation bonds of the City in the principal amount of $228,250,000
       for permanent public improvements and public purposes, to wit: acquiring,
       constructing, improving, renovating and equipping new and existing library,
       museum, cultural and performing arts facilities and improvements, including the
       acquisition of land and rights-of-way for such projects, and acquiring and installing
       public art related to and being a part of some or all of the foregoing; such projects to
       include the following:

                                              Museum

              Children’s Museum;
              Digital wall at History Museum;
              Improvements to existing City museum facilities;

                                              Cultural

              Hispanic Cultural Center;

                                       Arts & Entertainment

              Multipurpose performing arts and entertainment facility located in Downtown
              El Paso;

                                               Library

              Improvements at [various El Paso branch libraries];
              New Bookmobile;
              Technology Mobile; Library Materials;

       and in providing for the above public improvements, the City Council shall have the
       option to utilize other funds available for such purposes and, after making due
       provision for the improvements listed above, the City Council may, in its discretion,
       use any excess funds for acquiring, constructing, improving, equipping and
       renovating other library, museum, cultural and performing arts facilities, and/or to
       benefit or promote the cultural and performing arts, libraries, and/or museums, and
       the acquisition of land and rights-of way for such·projects; . . . ?”

(“Ordinance”). Voters approved the proposition.

                                                  2
               The City thereafter began taking steps to create the “Multipurpose performing arts

and entertainment facility” (“Facility”), including issuing bonds, identifying a site for the Facility,

and beginning to acquire the site property. The City also issued “requests for qualifications”

(RFQs)—the first step in soliciting bids for the Facility—from entities interested in undertaking

various aspects of the Facility’s design, construction, and operation. The City’s RFQs proposed the

development and construction of a “Multipurpose Cultural and Performing Arts Center,” describing

the project as “a mid-sized arena anticipated to have between 12,000 and 15,000 seats” and noting

that the City’s objective was to build “a first-class, sustainable arena that provides a flexible and

usable sports and entertainment venue to the public.”

               Concerned about possible opposition to the Facility, the City filed the underlying suit

in Travis County District Court under Chapter 1205 of the Government Code. See generally Tex.

Gov’t Code §§ 1205.001–.152 (titled “Public Security Declaratory Judgment Actions,” but often

referred to as the “Expedited Declaratory Judgments Act” or “EDJA”). The EDJA creates an “in

rem” and “class action” proceeding that allows an “issuer” of “public securities”—here, the City of

El Paso—to obtain declarations establishing the “legality” or “validity” of the securities and certain

related official proceedings (termed “public security authorizations”) through an expedited process

in which the Attorney General is presumptively the only other party participating personally. See

id. §§ 1205.021, .023, .041–.44, .062–.063, .065; Hotze v. City of Houston, 339 S.W.3d 809, 814

(Tex. App.—Austin 2011, no pet.) (citing Rio Grande Valley Sugar Growers, Inc. v. Attorney Gen.,

670 S.W.2d 399, 401 (Tex. App.—Austin 1984, writ ref’d n.r.e.) (describing EDJA)). In its EDJA

suit, the City asserted, among other matters, that there was opposition to the construction of a



                                                  3
Facility that could accommodate sports because, according to the opponents, sports was not

specifically identified as a form of entertainment in the Ordinance. In connection with the sports-use

issue, the City asked the district court to declare that the proposed Facility could be used for sports

and sporting events.

               Although, as noted, the Attorney General is the only other party specifically involved

in such a suit, the EDJA prescribes publication notice directed to four categories of unidentified

“interested parties,” whose members, potentially subject to a bond requirement, may appear

personally in the lawsuit, and regardless are deemed to comprise a “class” that is bound by the

judgment. See Tex. Gov’t Code. §§ 1205.023, .044, .062, .101–.104, 151(b). Here, several

“interested parties” appeared personally to challenge the City’s suit, including—

•      Appellee Max Grossman, who asserted that the Ordinance did not authorize the type of
       facility contemplated by the City because, Grossman contends, the Ordinance authorized a
       facility for “performing arts,” not for “sports,” while the Facility as proposed by the City was
       for sports;

•      Appellees Antonio Flores Morales, Candelaria Garcia, Emily Saenz Gardea, and Olga Lopez
       (collectively, “Morales”), who argued that the City could use bond funds only to improve an
       existing facility, not to build a new facility; that the failure to specify the downtown location
       on the ballot was fraudulent; and that the Facility could host only “cultural and performing
       arts,” not sports;

(sometimes collectively, “Opponents”). Additionally, appellant Leonard “Tripper” Goodman, III,

appeared in support of the City’s suit.

               The Attorney General filed an answer that declined to either admit or deny the City’s

allegations. See id. § 1205.063 (requiring Attorney General to challenge proceeding if Attorney

General questions validity of public security, its authorization, or related expenditure). At trial,

however, the Attorney General announced that it was his position that the Facility was authorized

                                                  4
under the Ordinance “if it includes performing arts events and entertainment events, which would

include sports.”

               The case was tried to the bench in Travis County District Court. At the end of the

proceedings, the district court announced that it would find in favor of the City regarding the validity

and legality of the Ordinance and bond expenditures, but that it had concluded that the expenditure

of funds on a sports arena was not allowed under the terms of the Ordinance. The parties set a date

for a hearing for rendition of judgment, but before that hearing and the rendition of a final judgment,

Grossman filed a suit in El Paso County against the City, alleging that certain of the City’s actions

in developing the Facility were inconsistent with an Antiquities Code provision requiring notice to

the Texas Historical Commission before beginning projects on public land, see Tex. Nat. Res. Code

§ 191.0525(a), and seeking injunctive relief prohibiting the City from, among other things, entering

into contracts to purchase the property for the Facility and beginning demolition of structures at the

Facility site. In response, the City asked the district court in the underlying case to enjoin

Grossman’s El Paso suit under the EDJA or under the court’s equitable power to issue an anti-suit

injunction. See Tex. Gov’t Code § 1205.061 (EDJA provision authorizing trial court to enjoin

“proceeding” that “contests the validity of . . . an action or expenditure of money relating to the

public securities”). The district court denied the City’s request to enjoin Grossman’s El Paso suit.

               In its final judgment, the district court declared that, stated generally, the Ordinance

and its approval by voters were legal and valid, and that the City was authorized to issue bonds to

finance the Facility. But the district court’s final judgment prohibits the City from constructing a

Facility that would be “suitable for a sports arena” and from using funding from other sources to



                                                   5
make the Facility suitable for a sports arena because that would not comport with the Ordinance.

Regarding Grossman’s El Paso suit, the final judgment noted that lawsuit was proper in El Paso

County and that the district court’s final judgment in this case “does not adjudicate or affect the

claims asserted” in the El Paso suit. The district court also issued findings of fact and conclusions

of law at the request of the parties.

                The City, Grossman, and Morales each filed motions to modify the judgment, but the

district court denied these motions. Of relevance to this appeal, Morales asked the district court to

modify its judgment in connection with the Ordinance’s authorization of a Hispanic Cultural Center,

arguing that the Ordinance mandated that the City build a cultural center before it could build the

Facility. The district court denied Morales’s motion.

                The City of El Paso and Morales appeal.


                                    The City of El Paso’s Appeal

                The City raises four issues on appeal, arguing that district court erred (1) by

prohibiting the City from building a facility that can accommodate sports; (2) by prohibiting the City

from using “funding from other resources” to modify, complete, or enhance the Facility for sports

uses; and (3) by refusing to enjoin the El Paso suit under the EDJA or under its authority to issue

anti-suit injunctions.


The Facility

                The district court interpreted the Ordinance to allow the City to spend bond proceeds

to build a facility that is suitable for “various performing arts . . . and similar entertainment,” but to



                                                    6
not allow the City to construct a facility that can accommodate or be suitable for sports. On appeal,

the City argues that it was error for the district court to interpret the Ordinance to prohibit the City

from building a Facility that can accommodate sports. We agree.

               We apply rules of statutory construction to construe municipal ordinances. Houston

Belt & Terminal Ry. Co. v. City of Houston, 487 S.W.3d 154, 164 (Tex. 2016) (citing Board of

Adjustment v. Wende, 92 S.W.3d 424, 430 (Tex. 2002)). Our primary objective in construing the

Ordinance is to ascertain and give effect to the enacting body’s intent. Id. (citing TGS–NOPEC

Geophysical Co. v. Combs, 340 S.W.3d 432, 439 (Tex. 2011)). To discern that intent, we start with

the plain and ordinary meaning of the Ordinance’s words, using any definitions provided by the

enacting body. Id. (citing Texas Mut. Ins. Co. v. Ruttiger, 381 S.W.3d 430, 452 (Tex. 2012)). We

read the Ordinance as a whole, presuming the enacting body purposefully included each word, id.

(citing In re M.N., 262 S.W.3d 799, 802 (Tex. 2008)), and construing the Ordinance to avoid

rendering any word or provision meaningless, id. (citing Kallinen v. City of Houston, 462 S.W.3d
25, 28 (Tex. 2015) (per curiam)). When clear, the text is determinative of the enacting body’s intent

unless the plain meaning produces an absurd result. Id. at 164–65 (citing Ruttiger, 381 S.W.3d at

452).

               We agree with the City that under a plain-meaning review of the Ordinance, the City

may use bond proceeds to build a Facility that accommodates sports. The Ordinance authorizes the

City to expend bond proceeds on the construction of a “[m]ultipurpose performing arts and

entertainment facility.” The word “facility” is the focus of the sentence, but it is modified by the

adjective “multipurpose” and by the adjectival phrase “performing arts and entertainment.”



                                                   7
“Multipurpose” means, of course, “[s]erving, or intended to serve, many purposes; performing many

duties.” Compact Oxford English Dictionary 1132 (2d. ed. 1989). “Performing arts” are “arts, such

as dance, drama, and music, that are performed before an audience.” American Heritage Dictionary

of the English Language 1310 (5th ed. 2011). And “entertainment,” in this context, means

something that “affords interest or amusement” especially “a public performance or exhibition

intended to interest or amuse.” Id. at 520; see Webster’s Third New Int’l Dictionary 1862 (2002)

(“Something that diverts, amuses, or occupies the attention agreeably.”). Thus, the Ordinance

authorizes a facility that can accommodate multiple “performing arts and entertainment” uses.

               Sport is a type of entertainment. See, e.g., Daniel v. Paul, 395 U.S. 298, 306 & n.7

(1969) (explaining that “place of entertainment” includes both those “establishments where patrons

are entertained as spectators or listeners” and “those where entertainment takes the form of direct

participation in some sport or activity”). In fact, “sport” is often defined as “entertainment.” See

Compact Oxford English Dictionary at 1862 (defining “sport” as “[p]leasant pastime; entertainment

or amusement; recreation, diversion”). Accordingly, the plain language of the Ordinance authorizes

the City to expend bond proceeds on a facility that serves several performing-arts and entertainment

purposes, including sports. See, e.g., City of Rockwall v. Hughes, 246 S.W.3d 621, 625 (Tex. 2008)

(noting that courts must “construe the statute’s words according to their plain and common meaning”

unless definitions are provided); State v. Shumake, 199 S.W.3d 279, 284 (Tex. 2006) (“[W]hen

possible, we discern [intent] from the plain meaning of the words chosen.”), see also Tex. Gov’t

Code § 311.011 (“Words and phrases shall be read in context and construed according to the rules




                                                 8
of grammar and common usage,” but “[w]ords and phrases that have acquired a technical or

particular meaning, whether by legislative definition or otherwise, shall be construed accordingly.”).

               On appeal, Grossman argues that our focus must be on the factual sufficiency of the

district court’s findings that the City intends to build a facility that functions as a sports arena.

According to Grossman, the issue on appeal is not whether a “multipurpose performing arts and

entertainment facility” can include sports and sporting events, but is whether a facility designed to

function as a “sports arena,” as the district court found, conforms with the language of the

Ordinance. But the City’s intent is not the issue in this EDJA case; rather, the issue is whether the

district court erred in issuing a judgment declaring that the Ordinance prohibits the City from

building a facility that can accommodate sports.

               Regarding the construction of the Ordinance, Grossman and the other opponents agree

generally to the common meaning of the separate words, but argue that, as the district court

concluded, the phrase “multipurpose performing arts and entertainment facility” means a facility that

can be used for several performing arts purposes such as drama, dance, and music and other

entertaining shows and purposes. “Entertainment,” they argue, is not all types of “entertainment,”

but only that entertainment that can be characterized as performing arts. In support of this

construction, the Opponents (and the district court in its conclusions of law) emphasize, among other

things, that the Ordinance’s subtitle—“Museum, Cultural, Performing Arts, and Library Facilities

Proposition”—and other relevant parts of the Ordinance reference only performing arts and not

entertainment. Relatedly, they point to the Ordinance’s description of a “library, museum, cultural

and performing arts facilities and improvements” and use of the phrase “such projects to include”



                                                   9
following that description to conclude that “multipurpose performing arts and entertainment facility”

must be limited to “performing arts facilities and improvements.”

               First, we note that while the Ordinance’s heading may give some indication of intent,

such a heading cannot limit or expand the Ordinance’s meaning. See In re United Servs. Auto Ass’n,

307 S.W.3d 299, 307–08 (Tex. 2010) (orig. proceeding) (citing Tex. Gov’t Code § 311.024 (“The

heading of a title, chapter, subchapter, or section does not limit or expand the meaning of a

statute.”)). And in any event, the headings here are not helpful on this issue: the first relevant

subheading is “Museum, Cultural, Performing Arts, and Library Facilities,” but the sub-subheading

that is used directly in reference to the “multipurpose performing arts and entertainment facility” at

issue here is “Arts & Entertainment.”

               Second, the Ordinance’s use of the phrase “such projects to include” following a list

of projects in the preamble does not limit the specific and plain language of the phrase “multipurpose

performing arts and entertainment facility.” As the City notes, “include” is a term of enlargement,

not limitation, see Tex. Gov’t Code § 311.005(13), and there is no textual reason for reading it as

a term of limitation here.

               The district court’s construction of the Ordinance, as shown in its following

conclusion of law, assumes that “multipurpose” modifies not facility, but “performing arts”:


       11.     A “multipurpose performing arts and entertainment facility” means one that
               is “built for [the] specific purpose” of housing the performing arts and
               intended for use by various types of the performing arts, such as dance, music
               and theatre, as opposed to single-purpose facilities like a concert hall, opera
               house or theatre. The subtitle under which the phrase appears—“Arts &
               Entertainment”—comports with this meaning.



                                                 10
But if “performing arts” is a purpose, as the district court concluded, a “multipurpose” facility must

have uses beyond the performing arts. And in fact, the Ordinance identifies another purpose—i.e.,

“entertainment”—so by reading the Ordinance to authorize only performing-arts purposes, the

district court improperly disregarded the word “entertainment.” See Shumake, 199 S.W.3d at 287.

Further, if “multipurpose” means that the Facility was meant to house multiple performing arts rather

than be a “single-purpose facilit[y] like a concert hall, opera house or theater,” there is no need to

use “multipurpose” because the plain meaning of the phrase “performing arts” encompasses all

performing arts, not just, for example, opera. And again, this construction renders the word

“entertainment” surplusage. See id.

                The Opponents also argue that, regardless of whether the word “entertainment” is

commonly used with reference to sports, the Ordinance does not allow a Facility that accommodates

sports because, as the district court concluded, “nowhere in the Ordinance is a sports purpose

expressed or implied.” However, as the City points out, the Ordinance does in fact express a

possible sports purpose by its use of the word “entertainment.”

               The only grammatically correct reading of the Ordinance and the only reading that

gives effect to every word used in the Ordinance is that, for the reasons explained above, the City has

the authority to build a facility that is suitable for multiple performing arts and entertainment

purposes, including sports. Accordingly, we sustain the City’s first issue on appeal.


Other funding

               In its second issue, the City asserts that the district court erred by declaring in its

judgment that the City is prohibited from using “funding from other resources” to modify, complete,

                                                  11
or enhance the Facility for sports uses. Specifically, the City argues that this declaration exceeds the

limited scope of the district court’s authority in an EDJA suit. We agree.

                Initially, we note that this declaration was improper, and thus in error, because it is

based on the district court’s erroneous conclusion that the Ordinance prohibits construction of a

facility that accommodates sports. Stated differently, because we have determined that the Ordinance

does not prohibit a Facility that accommodates sports, it was error for the district court to issue a

declaration prohibiting the City from spending future funds to equip the Facility to accommodate

sports. But even if the Opponents’ construction of the Ordinance were correct, the district court

lacked the authority under the EDJA to issue a declaration prohibiting the City from using funding

from other resources on the Facility. The EDJA, as noted above, authorizes an “issuer” of public

securities to bring a declaratory-judgment action involving the legality or validity of the bonds, bond

expenditures, bond authorizations, and the issuer’s authority to issue the bonds. See Tex. Gov’t Code

§ 1205.021. It does not authorize a declaration regarding hypothetical future spending of unknown

resources.

                We sustain the City’s second issue.


Injunction

                In its third and final issue, the City challenges the district court’s refusal to grant it the

injunctive relief it requested. Specifically, the City asserts that the district court erred by refusing to

enjoin Grossman’s El Paso suit and by including injunctive language in its judgment that does not

conform to the EDJA’s specifications. We will address the second part of this issue—i.e., the

judgment’s injunctive language—first.

                                                     12
       Injunctive nature of the judgment

               The EDJA specifies that a final judgment in a bond-validation proceeding acts as an

injunction “against the filing by any person of any proceeding contesting the validity of . . . any

adjudicated matter and any matter that could have been raised in the action.” Id. § 1205.151(c)

(emphasis added). Here, the district court’s judgment provides that it is a permanent injunction

against “any matter adjudicated by this Final Judgment,” but it omits the statutory phrase “that could

have been raised in the action.” On appeal, the City argues that this constitutes error. We agree.

Because section 1205.151 specifies the injunctive parameters of an EDJA judgment, the district

court’s judgment should have ordered injunctive relief that complies with those parameters.

       Grossman’s El Paso suit

               Near the end of the trial proceedings in this case, Grossman filed a lawsuit in El Paso

County alleging that the City’s plans for construction of the Facility in downtown El Paso were in

violation of an Antiquities Code provision requiring notice to the Texas Historical Commission

before ground is broken on a project taking place on state or local public land. See Tex. Nat. Res.

Code § 191.0525(a). As relief, Grossman asked the El Paso County district court to (1) order the City

to provide the required notification; (2) stop the City from entering into new contracts regarding the

land for the Facility; (3) stop the City from issuing permits to authorize demolition of the structures

of properties in the area; and (4) stop the City from authorizing actions to dispossess or incentivize

the removal of persons or property from the area. In response, the City asked the Travis County

District Court in this proceeding to enjoin Grossman’s El Paso suit pursuant to its injunctive authority

under the EDJA. The district court declined to do so, instead ruling in its final judgment that venue



                                                  13
over the El Paso suit was proper in El Paso County and that the district court’s judgment does not

adjudicate or affect the claims in that suit.

                On appeal, the City asserts that it was error for the district court to refuse to enjoin

Grossman’s El Paso case under the EDJA. We agree. The EDJA grants a trial court broad authority

to enjoin related proceedings. See Tex. Gov’t Code § 1205.061(a). Specifically relevant here, it

authorizes a trial court to “enjoin the commencement, prosecution, or maintenance of any proceeding

by any person that contests the validity of . . . an action or expenditure of money relating to the public

securities, a proposed action or expenditure, or both . . . .” Id. § 1205.061(a)(4). Because the EDJA

does not provide definitions for most of these words, see id. § 1205.001 (defining only “issuer,”

“public security,” and “public security authorization”), we must rely on their common and ordinary

meanings, see, e.g., Hughes, 246 S.W.3d 621 at 625 (noting that courts must “construe the statute’s

words according to their plain and common meaning” unless definitions are provided); Shumake,
199 S.W.3d at 284 (“[W]hen possible, we discern [intent] from the plain meaning of the words

chosen.”). Relevant here, “proceeding” means either “a course of action; a procedure” or in its legal

sense a “[l]egal action; litigation.” American Heritage Dictionary of the English Language 1404

(5th ed. 2011); see also Proceeding, Black’s Law Dictionary (10th ed. 2014) (“Any procedural means

for seeking redress from a tribunal or agency.”). The phrase “contests the validity” means to dispute

or challenge the justness, legality, or effectiveness. See American Heritage at 1912 (defining “valid”

as “well grounded; just” and “[h]aving legal force; effective or binding”; and “contest” as “[t]o call

into question and take an active stand against; dispute or challenge”). Finally, “action” means a

“[s]omething that is done or accomplished,” and “related” is a broad term that simply means “[b]eing



                                                   14
connected; associated.” Id. at 17 (“action”), 1482 (“related”); see Black’s ( defining action as

“process of doing something; conduct or behavior,” and “related” as “[c]onnected in some way;

having relationship to or with something else.”). Thus, under the plain language of the EDJA, the

district court may enjoin a legal action that disputes or challenges the justness or legality of something

done in connection with the public security.

                Grossman’s El Paso lawsuit against the City falls under this plain language. His

proceeding seeks to stop the City from taking certain actions in connection with the development and

construction of the Facility funded by the bond proceeds—specifically, from entering into contracts

to purchase the land where the Facility will be located and to issue demolition permits and remove

persons or property from that land in preparation for the construction of the Facility—on the grounds

that the City has violated the Antiquities Code’s notice provision. The “actions” sought to be

enjoined “relat[e]” to the “public securities” and to the “expenditure of money relating to the public

securities” because the actions are taken in connection with the development and construction of the

Facility using proceeds from the public securities.

                Grossman argues that we lack jurisdiction to review the district court’s decision

because section 1205.061 provides that an “interlocutory order issued under this section is final and

may not be appealed.” Tex. Gov’t Code § 1205.061(c). But as the City emphasizes, it is seeking

review of the district court’s final judgment, not an “interlocutory order.” As to the merits of this

issue, Grossman argues that the district court did not have the authority to enjoin his El Paso suit

because that suit “has no relation to the expenditure of bond funds.” But the standard under the EDJA

is not whether the El Paso suit relates to the expenditure of bond funds, it is whether, as we noted and



                                                   15
discussed above, his El Paso lawsuit “contests the validity” of “an action or expenditure of money

relating to the public securities, a proposed action or expenditure, or both.” Id. § 1205.061(a).

                Because Grossman’s El Paso suit is a proceeding that “contests the validity of . . . an

action or expenditure of money relating to the public securities, a proposed action or expenditure, or

both,” the district court was authorized to enjoin the prosecution or maintenance of the suit. See id.

§ 1205.061(a)(4). The district court’s failure to do so was an abuse of discretion because Grossman’s

El Paso suit prevents final resolution of all matters subject to the City’s EDJA lawsuit. See Buckholts

Indep. Sch. Dist. v. Glaser, 632 S.W.2d 146, 149 (Tex. 1982) (noting that legislative purpose in

enacting EDJA was to stop age-old practice of allowing one disgruntled person to stop entire bond

issue by simply filing suit); Hotze, 339 S.W.3d at 814 (“The Legislature enacted the EDJA to provide

issuers of public securities . . . a method of quickly and efficiently adjudicating the validity of public

securities and acts affecting those public securities.”); Rio Grande Valley Sugar Growers, 670 S.W.2d

at 401 (“The total thrust of [the EDJA] is to dispose of public securities validation litigation with

dispatch.”).

                We sustain the City’s third issue.


                                          Morales’s Appeal

                Morales1 raises one issue on cross-appeal, arguing that the district court erred by not

requiring the City to fully fund a Hispanic Cultural Center before funding the Facility. Morales

asserted this prioritization argument in a motion to modify the district court’s judgment, arguing that


         1
          As noted above, we use “Morales” collectively to refer to appellees/cross-appellants
 Antonio Flores Morales, Candelaria Garcia, Emily Saenz Gardea, and Olga Lopez.

                                                   16
the district court needed to clarify its judgment whether the City could “construct a new Facility when

doing so would prevent completion of a project [the Hispanic Cultural Center] that was specifically

promised to voters.” According to Morales, the Ordinance’s text mandates that the Hispanic Cultural

Center have priority over the Facility because it (1) authorizes a “new . . . cultural heritage center”;

(2) does not authorize a Facility that is “new”; and (3) the Ordinance specifies that discretionary

projects may be funded only “after making due provisions for the improvements listed above,”

including the Hispanic Cultural Center. The district court declined to modify its judgment, and on

cross-appeal Morales asks us to reform the judgment to enjoin the City from “advanc[ing]

construction of a new Facility prior to committing sufficient bond proceeds to ensure completion of”

the Hispanic Cultural Center and other specified projects. We decline to do so as the plain language

of the Ordinance does not mandate a particular prioritization of authorized projects.

               First, the Ordinance does not authorize only a “new” cultural center. It authorizes

“new and existing library, museum, cultural and performing arts facilities and improvements,”

including the Facility at issue here. Further, although the Ordinance describes twenty discrete projects

for which bond proceeds may be used, nothing in the text of the Ordinance requires the City to build

every named project, nor is there any language that prioritizes the listed projects. In fact, the only

Ordinance-based limitation on the City’s discretion is that it may not spend bond proceeds on unlisted

projects until after it proceeds with listed improvements:


       . . . the City Council shall have the option to utilize other funds available for such
       purposes [the museum, cultural, arts and entertainment, and library projects] and, after
       making due provision for the improvements listed above [again, the museum, cultural,
       arts and entertainment, and library projects], the City may, in its discretion, use any



                                                  17
       excess funds for acquiring, constructing, improving, equipping and renovating other
       library, museum, cultural and performing arts facilities . . . .


In sum, the plain language of the Ordinance does not support Morales’s construction here.

Accordingly, we overrule Morales’s cross-issue.


                                            Conclusion

               Having sustained the City’s appellate issues, we reverse the district court’s judgment

in part and render judgment as to those parts as follows:


•      Paragraphs 5 and 6 of the district court’s judgment are deleted;

•      The following paragraph is added as a declaration to the judgment:

               The City may lawfully expend proceeds generated from the sale of the
               Bonds to acquire land, design, construct, improve, renovate, and equip
               a multipurpose performing arts and entertainment facility located in
               downtown El Paso. The term “multipurpose performing arts and
               entertainment,” as a matter of law, includes sports and sporting events,
               but the Facility may not be designed, constructed, improved,
               renovated, or equipped exclusively for sports and sporting events;

•      in paragraph 7 of the district court’s judgment, the phrase “Subject to paragraphs 5 and 6

       above” is deleted;

•      paragraph 9 of the district court’s judgment is deleted; and

•      the second full paragraph on page 4 of the district court’s judgment (page 1587 of the clerk’s

       record) is replaced with the following:

               IT IS FURTHER ORDERED that, as specified by Texas Government
               Code section 1205.151, this Final Judgment is a permanent injunction
               against the filing by any person or entity of any proceeding contesting
               the validity of the bonds, the authorization of the bonds, the

                                                 18
               expenditure of money relating to the bonds in conformity with this
               judgment, the provisions made for payment of the bonds or of interest
               thereon, any matter adjudicated by this Final Judgment, and any matter
               that could have been raised in these proceedings.


The remainder of the district court’s judgment is affirmed.



                                             _________________________________________
                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field
 Justice Pemberton not participating

Reversed and Rendered in Part, Affirmed in Part

Filed: November 7, 2018




                                                19